Citation Nr: 1336462	
Decision Date: 11/08/13    Archive Date: 11/22/13

DOCKET NO.  10-45 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for spurs of the bilateral great toes with corns and hammertoes deformity (also claimed as a bilateral foot disability).  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for iron deficiency anemia.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for fatigue, including as secondary to iron deficiency anemia.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The Veteran served on active duty from May 1982 to April 1987 and from May 1987 to May 1991. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from July 2008 and March 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The July 2008 rating decision denied service connection for hypertension, diabetes mellitus, chronic depression, and neuropathy of the right upper extremity, and declined to reopen the service connection claims for spurs of the bilateral great toes with corns and hammertoes deformity, and abdominal bloating (to include irritable bowel syndrome).  

The March 2009 rating decision (issued within a year of July 2008 rating decision), denied service connection for fatigue, loss of feeling in right breast, and loss of muscle tone in breast, and confirmed the previous denials of service connection for hypertension and neuropathy of the right upper extremity, declined to reopen service connection claims for spurs of the bilateral great toes with corns and hammertoes deformity, and iron deficiency anemia, and continued a 0 percent rating for scars, residual of excision of right breast mass.  

The Veteran filed notice of disagreement as to the issues of entitlement to service connection for fatigue, including as secondary to iron deficiency anemia, loss of muscle tone in breast, hypertension, and neuropathy of the right upper extremity as secondary to the service-connected disability of scars, residual of excision, right breast mass iron deficiency anemia, and whether new and material evidence had been submitted to reopen the claims for service connection for iron deficiency anemia and spurs of the bilateral great toes with corns and hammertoes deformity, and a compensable rating for scars, residual of excision of right breast mass with sensory loss, in May 2009.  A statement of the case (SOC) was issued in August 2010.  Also, in an August 2010 rating decision the RO granted service connection for sensory loss, right breast scar with a 0 percent evaluation and included it in the evaluation of scars, residual of excision of right breast mass.  

The Veteran perfected an appeal to the Board, only as to the issues of whether new and material evidence had been submitted to reopen the claims for service connection for iron deficiency anemia and spurs of the bilateral great toes with corns and hammertoes deformity, and entitlement to service connection for fatigue, including as secondary to anemia, and hypertension, with the filing of a substantive appeal in November 2010.  The Veteran testified before the Board at a video conference hearing in November 2012.  The transcript has been associated with the claims file.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for iron deficiency anemia, and entitlement to service connection for hypertension, and fatigue, including as secondary to iron deficiency anemia are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In October 2013, prior to the promulgation of a decision in the matter to reopen a claim of entitlement to service connection for spurs of the bilateral great toes with corns and hammertoes deformity (also claimed as a bilateral foot disability), the Board received notification from the Veteran that she wanted to withdraw that claim; there are no questions of fact or law remaining before the Board in that matter.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the Veteran are met; the Board has no further jurisdiction in the matter of whether new and material evidence has been received to reopen a claim of entitlement to service connection for spurs of the bilateral great toes with corns and hammertoes deformity.  38 U.S.C.A. §§ 7104, 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105 the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204(a).

In August 2012 the Veteran submitted a written statement to the RO noting that she wanted to withdraw the appeal for "the claim for hammer toe[.]"  Such statement was received at the Board in October 2013.  The only claim for hammertoe presently on appeal before the Board is the matter of whether new and material evidence has been received to reopen a claim of entitlement to service connection for spurs of the bilateral great toes with corns and hammertoes deformity (also claimed as a bilateral foot disability).  The Veteran has therefore withdrawn her appeal in this matter.  Hence, there remains no allegation of error of fact or law as to such issue for appellate consideration.  Accordingly, the Board has no further jurisdiction in this matter, and the appeal in the matter must be dismissed.


ORDER

The appeal in the matter of whether new and material evidence has been received to reopen a claim of entitlement to service connection for spurs of the bilateral great toes with corns and hammertoes deformity (also claimed as a bilateral foot disability) is dismissed.


REMAND

Regarding whether new and material evidence has been received to reopen a claim of service connection for iron deficiency anemia, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in a claim to reopen a previously finally denied claim, VCAA notice must notify the claimant of the meaning of new and material evidence and of what evidence and information (1) is necessary to reopen the claim; (2) is necessary to substantiate each element of the underlying service connection claim; and (3) is specifically required to substantiate the element or elements needed for service connection that were found insufficient in the prior final denial on the merits.  A review of the claims file found that notice in this regard (with respect to the claim to reopen for service connection for iron deficiency anemia) has been inadequate.

A final July 1994 rating decision denied service connection for iron deficiency anemia on the basis that such disability is considered a constitutional or developmental abnormality.  Although VCAA notice regarding such claim was sent to the Veteran in September 2008, that notice was not Kent-compliant.  As the Court has held that failure to provide the type of notice outlined in Kent is a prejudicial notice defect, the Board has no recourse but to remand this matter for proper notice.

In a November 1993 written statement by the Veteran and in testimony at her November 2012 hearing she related that in June 1991 she was "turned down" by the Navy Reserve (at "Nas Coronado CA") for enlistment due to her anemia condition.  In her 1993 statement she asked the RO to obtain such records from the Navy Reserve to support her claim.  Such records have not been associated with the Veteran's claims file; and it appears the RO has not made a request for those records from the Navy Reserve.  On remand the RO should request records from the Navy Reserve regarding the Veteran's 1991 enlistment application.

In January 2008 the Veteran submitted an Authorization and Consent to Release Information for VA to obtain medical records from Progressive Medical Centers of America, Atlanta, Georgia for the period from October 2007 to the present.  A review of the record finds there has been no attempt by the RO to secure such records.  On remand the RO should attempt to secure such private records.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the claim for iron deficiency anemia, the RO should provide the Veteran the type of notice required in claims to reopen under Kent.  The notice must specifically include the definition of new and material evidence, and (with some degree of specificity) notice as to what type of evidence would be considered new and material, as well as what evidence is necessary to establish the underlying claim of service connection for such disability.  

2.  The RO should take appropriate action to obtain and associate with the claims file any documentation concerning the Veteran's 1991 attempt to enlist in the Navy Reserve.  Such action should include exhaustive search for such records.  If such records are not available, or the search for any such records otherwise yield negative results, that fact should be clearly documented in the claims file.  

3.  The RO should refer to the January 2008 authorization in the claims file for release of the Veteran's medical records from Progressive Medical Centers of America, Atlanta, Georgia for the period from October 2007 to the present.  The RO should secure (for association with the claims file) copies of the medical/clinical record for the stated period.  The RO should also ask the Veteran to identify the sources of any further treatment she has received for her claimed disabilities, and with her assistance secure complete medical/clinical records of treatment from any identified sources.  The RO should review all additional records received, and arrange for any further development suggested by such information.

4.  After completion of the above, any additional development deemed appropriate should be undertaken by the RO, including examination of the Veteran, if necessary.  

5.  Then, the issues on appeal should be readjudicated by the RO.  If the benefits sought on appeal are not granted, the Veteran should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


